Case: 17-30286      Document: 00514553810         Page: 1    Date Filed: 07/13/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals

                                      No. 17-30286
                                                                               Fifth Circuit

                                                                             FILED
                                                                         July 13, 2018

TRACTOR AND EQUIPMENT COMPANY,                                          Lyle W. Cayce
                                                                             Clerk
              Plaintiff - Appellee

v.

DUAL TRUCKING AND TRANSPORT, L.L.C.; ANTHONY ALFORD,

              Defendants - Appellants




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:15-CV-5413


Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM:*
       After reviewing the briefs and hearing oral argument from the parties,
we AFFIRM the judgment essentially for the reasons stated by the district
court in its opinion. See 5TH CIR. R. 47.6.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.